Order entered January 14, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00044-CV

                        IN RE LEDOUGLAS JOHNSON, Relator

                Original Proceeding in the Fifth District Court of Appeals
                                 Dallas County, Texas

                                        ORDER
       The Court has before it Relator’s Emergency Motion to Stay and Emergency Motion for

Expedited Consideration and the Petition of Relator for Writ of Mandamus. We DENY the

Motion for Emergency Stay. Based on the Court’s opinion of this date, we DENY relator’s

Petition for Writ of Mandamus.    We ORDER that relator bear the costs of this original

proceeding.

                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE